Convicted of betting at dice, called craps.
When the complaint was made and this information was presented to the County Court, a prosecution, on complaint, was pending in a Justice Court for the same offense — same transaction.
The county attorney moved the justice to dismiss said prosecution, and all other gambling cases pending before said justice, because, as stated, "there was such a combination among the white and colored citizens in that community as to defeat justice in such cases," and that it was practically impossible to enforce the law in gambling cases.
When this case was called for trial in the. County Court, counsel for appellant presented a plea to the jurisdiction of the County Court, alleging the above facts, and also charging that the county attorney was attempting to confer jurisdiction on the County Court fraudulently. A demurrer to this plea was sustained, and defendant excepted.
While such a practice may result in injustice, and force the accused to pay expenses, still the law furnishes no relief. We discussed, and decided adversely to appellant's contention, this question in the following cases: John Schindler v. The State, 15 Texas Cr. App., 394; Williams v. The State, 20 Texas Cr. App., 359; Bonner v. The State, 29 Texas Cr. App., 229.
There is some conflict in the evidence, but if the witnesses for the State are worthy of credit, appellant's guilt was most clearly proven.
Affirmed.
Judges all present and concurring. *Page 411